t c memo united_states tax_court fred cooper and jennifer l brady petitioners v commissioner of internal revenue respondent docket no filed date marion k mortensen and blaine d williams for petitioners mark hale howard for respondent memorandum findings_of_fact and opinion buch judge fred cooper lent money to friends and acquaintances one such loan was to wolper construction inc a real_estate development business run by an acquaintance after that business encountered financial difficulties mr cooper and jennifer brady filed an amended return claiming a bad_debt deduction from the loan mr cooper had made to wolper construction mr cooper was not engaged in lending as a business and therefore the loan to wolper construction is a nonbusiness_debt under sec_166 under sec_166 a taxpayer can claim a short-term_capital_loss for the year in which a nonbusiness_debt becomes wholly worthless because mr cooper and ms brady have not proven that the loan became wholly worthless in or the years before the court they cannot deduct the loan as a bad_debt for either of those years i background findings_of_fact fred cooper and jennifer brady husband and wife filed joint form sec_1040 u s individual_income_tax_return for years and ii mr cooper’s primary employment and other business activities mr cooper was a full-time_employee of usana health sciences inc usana during the years in issue during his years at usana mr cooper served in different roles including chief operations officer chief information officer and president unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure mr cooper owns other business interests including rental properties a car wash a search engine optimization company a pheasant farm and a drug manufacturing company mr cooper also has made sporadic loans mr cooper lent money to friends and also to acquaintances referred to him by his friends robert potter and scott corry people to whom he lent money include his secretary his accountant and her employee and two business associates he lent money on a short-term basis and charged high interest rates he described his lending activities as hard-money loans and lent money to people who might otherwise have had difficulty obtaining cash at times he charged an annualized interest rate as high a sec_40 mr cooper claimed he made at least loans between and but according to the record he made loans to borrowers from to mr cooper produced promissory notes for only five of those loans mr cooper knew five of the borrowers before making the loans and the other six borrowers were introduced to him by his friends mr cooper did almost none of the due diligence that would be customary in a lending business he did not conduct credit checks or verify collateral through title searches and he did not collect information through any loan applications before extending loans he testified that he would loan to individuals based on their character and whether or not i believe that they have the ability and the willingness to repay i really follow this motto you can’t make an immoral man moral with a contract or the vice vers a is also true mr cooper claimed he devoted between and hours in to his lending activities and between and hours each year from forward in addition to the time he spent in his primary job at usana and in his other business activities a claim that we do not find credible his estimate would have him spending upwards of hours per loan despite performing virtually no due diligence and evidence that he did not know what was paid or owed iii wolper construction loan richard wolper was the president of wolper construction which performed infrastructure sewer water road and pipeline construction mr wolper also owned interests in various real_estate development companies for some of which wolper construction guaranteed loans mr cooper lent money to mr wolper for the first time in following an introduction by their common friend robert potter the loan was dollar_figure for on date in response to questions from his accountant about a loan mr cooper emailed his accountant no-one knows the exact balance you’re the best guesser of it please give us your guess and we will have him document the balance and new schedule six months and was timely repaid in with approximately dollar_figure in interest mr cooper did not report this interest_income on his form_1040 in date mr cooper made a second loan to wolper construction the promissory note that mr wolper and mr cooper signed reflected a principal_amount of dollar_figure and a maturity_date of date but the record remains unclear whether mr cooper lent the full amount the promissory note included a collateral guaranty in the form of a deed_of_trust on real_property owned by wolper construction however no lien was recorded and mr wolper testified that he did not believe any deed_of_trust was ever created in date mr cooper extended the date loan for an additional six months mr cooper and mr wolper signed a successor promissory the parties agree that mr cooper lent wolper construction dollar_figure the record is less clear on the remaining dollar_figure there were many inconsistencies as to whether mr cooper or mr potter provided the dollar_figure mr potter signed a check for dollar_figure and a check for dollar_figure drawn on one of his bank accounts on different days both mr cooper and mr potter claimed that mr potter gave wolper construction this dollar_figure on mr cooper’s behalf and mr cooper reimbursed mr potter however neither mr cooper nor mr potter has any documents to support this assertion further mr cooper initially emailed that the two checks totaling dollar_figure were for a loan made to someone else not wolper construction when asked mr cooper claimed he was confused and had made a mistake note for dollar_figure which reflected an unpaid dollar_figure principal plus the - - interest due in date when the dollar_figure came due wolper construction did not pay mr cooper testified that at the time he wasn’t too concerned yet that it wouldn’t be paid wolper construction filed a chapter bankruptcy petition on date the bankruptcy estate’s schedules initially reported assets of dollar_figure and liabilities of dollar_figure in date and later reported assets of dollar_figure and liabilities of dollar_figure on its amended schedules filed in date mr cooper never filed a proof_of_claim with the bankruptcy court against the bankruptcy_estate twice during the first months of mr cooper reported the wolper construction note as an asset on a loan application in date he valued the wolper construction note at dollar_figure and on an date personal financial statement he valued it at dollar_figure the original dollar_figure promissory note due_date indicated fred cooper was the lender but the second promissory note for dollar_figure indicated cooper lending was the lender iv conversion of the bankruptcy proceeding to chapter on date affinity bank filed a proof_of_claim against the bankruptcy_estate for dollar_figure affinity bank asserted its claim on the basis of a guaranty that wolper construction had made on behalf of fox hollow saratoga llc on date affinity bank filed a motion to convert the bankruptcy proceeding into a chapter case in support of this motion affinity bank claimed that a mechanic’s lien that was an asset of the bankruptcy_estate was overvalued that the bankruptcy_estate was currently operating with negative cashflows and that the bankruptcy estate’s liabilities should have included the fox hollow saratoga guaranty around this same time the bankruptcy_estate reported a positive net_worth ranging from dollar_figure to dollar_figure the bankruptcy court granted this motion on date and converted the proceedings to a chapter case the true value of the mechanic’s lien was determined in when the bankruptcy court authorized it to be sold sometime after date the lien was sold for dollar_figure a fraction of what it had been valued at on the previous bankruptcy schedules the bankruptcy proceedings were closed in date v recordkeeping and return filing mr cooper did not keep contemporaneous_records for his loan activities and the few records he did keep were incomplete some of the loans had promissory notes and others did not mr cooper’s accountant admitted to constructing the loan records after the fact the accountant contacted borrowers to inquire about the loan terms how many payments they had made and what amounts they believed they still owed mr cooper the accountant also used bank statements to reconcile payments and deposits but she did not receive these bank statements until sometime in late or mr cooper did not report the wolper construction loan on the return that he filed jointly with ms brady on date he claimed that he had been traveling when his accountant sent him the return to approve and that he had told her that it was missing a deduction for the wolper construction loan he further claimed she had told him that they could amend the return to include this the mechanic’s lien was reported as an asset of dollar_figure on the bankruptcy schedules from date bad_debt at a later date mr cooper and ms brady filed amended returns reporting the bad_debt in date mr cooper’s accountant claimed her accounting firm had mailed wolper construction a form 1099-c cancellation of debt and had mailed the internal_revenue_service irs a form_1096 annual summary and transmittal of u s information returns for a dollar_figure bad_debt the accountant did not provide proof of mailing and the irs has no record of receiving the form_1096 vi audit and tax_court proceeding the irs audited mr cooper and ms brady’s and tax returns and issued a notice_of_deficiency for tax years and on date that notice made various adjustments to the original returns for those years the irs did not process the amended individual return mr cooper and ms brady filed in date and on which they claimed a business_bad_debt deduction for the wolper construction loan of dollar_figure and claimed a refund mr cooper and ms brady resided in utah when they timely petitioned the court mr cooper and ms brady alleged in their petition that the irs erred in not allowing the bad_debt deduction of dollar_figure from the wolper construction loan for in his answer respondent asserted additional unreported income and a related penalty under sec_6662 the parties reached an agreement on this unreported income issue which is reflected in a stipulation of settled issues they filed with the court trial was held in salt lake city utah mr cooper and ms brady did not dispute the issues raised in the notice_of_deficiency and argued only that the bad_debt deduction of dollar_figure for should be allowed they moved to amend their petition to conform the pleadings to the evidence presented at trial arguing in the alternative that they should be allowed a bad_debt deduction for tax_year respondent opposed the motion the parties agree that the only remaining issue we must decide is whether mr cooper and ms brady are entitled to the bad_debt deduction of dollar_figure i burden_of_proof opinion taxpayers generally have the burden_of_proof in limited situations the burden may shift to the commissioner under sec_7491 but there is insufficient information in the record to conclude that the burden should shift under sec_7491 and mr cooper and ms brady do not argue that the burden should shift accordingly the burden remains on them rule a income_tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction further the taxpayer is required to maintain sufficient records to show whether or not such person is liable for tax ii sec_166 bad_debt deduction sec_166 allows taxpayers to deduct any debt that becomes worthless within the taxable_year to be entitled to a deduction the taxpayer must show a bona_fide debt based on a debtor-creditor relationshipdollar_figure business_debts and nonbusiness debts are treated differently under sec_166 nonbusiness debts are defined as debts other than a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the 503_us_79 see also rule a sec_6001 sec_166 sec_1_166-1 income_tax regs 143_tc_194 taxpayer’s trade_or_business taxpayers must treat nonbusiness bad_debts as losses from the sale_or_exchange of a short-term capital_asset and can deduct the debt only for the year in which the debt becomes wholly worthless however business bad_debts give rise to deductions that can be offset against ordinary_income whether a debt is a business or nonbusiness_debt is a question of fact and taxpayers must show that the bad_debt_loss is ‘proximately related’ to the conduct of trade_or_business or that the debt was created in the course of trade_or_business mr cooper and ms brady argue that mr cooper was in the business of lending and that the wolper construction loan is therefore fully deductible as a business loan respondent disagrees and contends mr cooper was not in the business of lending sec_166 sec_166 sec_1211 sec_1212 sec_1_166-5 income_tax regs sec_166 276_f2d_368 4th cir aff’g 32_tc_604 sec_1_166-5 income_tax regs 983_f2d_997 10th cir a not in business of lending we have held that the right to deduct bad_debts as business_losses is applicable only to the exceptional situations in which the taxpayer’s activities in making loans have been regarded as so extensive and continuous as to elevate that activity to the status of a separate business we look to various facts and circumstances to indicate whether a taxpayer is in the business of lending such as the total number of loans made the time period over which the loans were made the adequacy and nature of the taxpayer’s records whether the loan activities were kept separate and apart from the taxpayer’s other activities whether the taxpayer sought out the lending business and the amount of time and effort expended in the lending activity and the relationship between the taxpayer and his debtors other indicators include whether the taxpayer used normal money-lending methods and practices advertised had a business office had a business organization had loan forms and maintained business booksdollar_figure 61_tc_318 37_tc_576 31_tc_1280 scallen v commissioner tcmemo_2002_294 slip op pincite serot v commissioner tcmemo_1994_532 aff’d without published opinion 74_f3d_1227 3d cir 33_tc_226 each case is decided on its own particular facts and circumstances in one bad_debt case we determined that a taxpayer was not engaged in a separate lending business because he made only eight or nine loans in the course of a 4-year period in contrast different facts led us to conclude that a taxpayer who made separate loans over a 10-year period was in the lending business despite inadequate and disorganized records in the latter case we found that lending money was clearly petitioner’s primary business activity during the late 1970s and early 1980s petitioner devoted approximately to hours per week to his lending activities most of petitioner’s working day was spent generating loans or collecting on loans already made an additional factor that led us to find that the taxpayer was in the business of lending was the lack of any relationship between petitioner and those he lent money to dollar_figure mr cooper’s activities lead us to conclude that he was not in the business of lending money for five reasons imel v commissioner t c pincite serot v commissioner tcmemo_1994_532 serot v commissioner tcmemo_1994_532 serot v commissioner tcmemo_1994_532 first mr cooper made only loans over a six-year period from to lending was not a significant activity for him in terms of the time devoted he was working full time and traveling extensively in the various executive jobs he performed for usana during these years by his own exaggerated account the most time he devoted to lending was in and he claimed to have spent less than four hours per week that year and less in the years following second mr cooper lent money to friends and acquaintances he lent money to people he was acquainted with such as his secretary his accountant and her employee and two business associates the other individuals or entities he lent money to were introduced to him by two of his friends third mr cooper did not conduct his lending practices with typical business formalities he did not perform credit checks or verify collateral value and ownership but rather based decisions on gut feeling and the comfort of friendship or the recommendations of friends he did not execute promissory notes for of the loans he made he never bothered to ensure that the trust deed mentioned in the wolper construction loan for dollar_figure was ever created or filed and he did not keep track of his loans or their balances fourth mr cooper did not publicly hold himself out as being in the lending business he did not advertise his lending services or actively seek new clients he did not maintain a separate office for his lending activity or maintain some other type of business presence such as a web site finally mr cooper did not keep adequate business records the records produced at trial were not contemporaneous and were constructed after the fact many of the loan balances and payment records were compiled by the accountant after she asked the borrowers to help her determine what had been paid and what was still owed on the loans the bank statement reconciliations performed by the accountant to prepare the loan activity records were done in late and in long after most of the loans were made and mr cooper did not timely report the loan activities on his returns for and waiting until date to file amended individual returns for these tax years on the basis of these facts and circumstances we hold that mr cooper was not in the business of lending and accordingly the loans he made are nonbusiness debts under sec_166 b wolper construction loan not wholly worthless in or in order to deduct a nonbusiness_bad_debt mr cooper must show that the loan became wholly worthless in the year for which he claimed the deduction it is he who bears the burden sec_166 allows only wholly worthless nonbusiness debts to be deducted and in order for a debt to be wholly worthless its last vestige of value must be gone taxpayers must show sufficient objective facts from which worthlessness could be concluded mere belief of worthlessness is not sufficient if the debtor files a bankruptcy petition the bankruptcy can be an indication that at least part of an unsecured debt is worthless however i n bankruptcy cases a debt may become worthless before settlement in some instances and in others only when a settlement in bankruptcy has been reached the court’s determination of worthlessness is a facts_and_circumstances_test and the taxpayer must show identifiable events that form the basis of see sec_1_166-5 income_tax regs see rule a 77_tc_582 321_f2d_331 5th cir aff’g in part rev’g in part tcmemo_1962_40 105_tc_126 sec_1_166-2 income_tax regs reasonable grounds for abandoning any hope of recovery the taxpayer’s determination that the debt became wholly worthless must be made in the exercise of sound business judgment based upon as complete information as is reasonably obtainable a taxpayer’s subjective opinion of worthlessness standing alone is not enoughdollar_figure mr cooper did not establish that he had reasonable grounds to abandon any hope of recovery in in fact his actions belie his assertion he did not treat the loan as worthless in or in in february and date he listed the loan as an asset on a net_worth statement in date when he and ms brady filed their tax_return they did not report the wolper construction loan as worthless and while their accountant purportedly reported the loan as worthless to both wolper construction and the irs the record does not support that claim there is no documentary_evidence of when a form 1099-c might have been sent to wolper construction and the irs has no record of receiving a form 109_tc_400 see also fincher v commissioner t c pincite 14_tc_1282 54_tc_239 50_tc_813 mere belief that a debt is bad is insufficient to support a deduction for worthlessness reporting the cancellation_of_indebtedness_income for wolper construction the first instance of mr cooper’s or those acting at his direction’s treating the loan as worthless wasn’t until when mr cooper and ms brady filed an amended_return retroactively treating the loan as worthless for mr cooper failed to show that he abandoned hope of recovery in but moreover the evidence does not establish that the debt was wholly worthless at that time the key is that the debt must be wholly worthless mr cooper and ms brady point to wolper construction’s filing bankruptcy in date as proof but this did not establish with reasonable certainty that the wolper construction debt was wholly worthless wolper construction filed for chapter reorganization and reported positive net_worth on its bankruptcy schedules as of similarly mr cooper and ms brady have not established that the debt was wholly worthless in mr cooper and ms brady point to speculation in the bankruptcy proceeding of asset overvaluation claims of additional liabilities and the conversion to a chapter case as proof that the debt became wholly worthless in these allegations do not establish the values of the assets and liabilities see bodzy v commissioner f 2d pincite sec_1_166-5 income_tax regs see also eg john v commissioner tcmemo_2004_257 clanton v commissioner tcmemo_1995_416 of the bankruptcy_estate as of therefore mr cooper and ms brady have not met their burden of showing that the debt became wholly worthless in as of the end of the value of the mechanic’s lien was unknown the mechanic’s lien was the largest asset of the bankruptcy_estate and had been reported on the original schedules with a value of approximately dollar_figure it was not until that the value of the lien was known which is also when mr cooper and ms brady first treated the debt as worthless when they filed their amended_return for therefore we hold that mr cooper and ms brady cannot deduct the wolper construction bad_debt for or iii posttrial motion to add to petition under rule b denied after trial mr cooper and ms brady asked for leave to amend their petition under rule b specifically they moved to amend their petition to add the alternative argument that the wolper construction loan became worthless in if the court determined that it was not worthless in respondent objected rule a provides that after a responsive pleading is filed the court may grant leave to amend if the opposing party objects and that leave shall be given freely when justice so requires this reflects a liberal attitude that the parties should be given the maximum opportunity for each claim to be decided on its merits rather than on procedural niceties however the supreme court has explained that leave to amend may not be warranted where there is futility of amendment rule b provides when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings the court upon motion of any party at any time may allow such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues but failure to amend does not affect the result of the trial of these issues in determining whether leave to amend should be granted we consider whether the taxpayers would prevail on the merits and we may deny a motion to amend petition if allowing the amendment would be futile in order to prevail on the merits mr cooper and ms brady must prove that the debt became wholly worthless in or and they have not done so therefore we hold that 691_f2d_449 10th cir interpreting fed r civ p a 371_us_178 interpreting fed r civ p 98_tc_28 denying taxpayer’s motion for leave to file amendment to petition where taxpayer would not prevail on her claim even if motion were granted 120_tc_62 russo v commissioner t c pincite a - - allowing them to amend their petition to add that the debt became wholly worthless in would be futile accordingly we deny their motion to amend iv conclusion mr cooper and ms brady seek a bad_debt deduction for a loan mr cooper made to wolper construction mr cooper was not engaged in lending as a business and therefore the loan was a nonbusiness_debt for a taxpayer to deduct a nonbusiness_bad_debt the loan must be wholly worthless mr cooper and ms brady failed to prove that they had reasonable grounds to abandon any hope of recovery in or and the evidence does not establish that the loan became wholly worthless during either of those years accordingly they cannot deduct the loan as a bad_debt for or to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
